AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses Committed On or After November l, 1987)
                                v.

                    Manuel Sanchez-Martinez                                 Case Number: 3:19-mj-22301

                                                                            Thomas S Sims
                                                                            Defendant's Attorney


REGISTRATION NO. 85617298
THE DEFENDANT:
 ISi pleaded guilty to count( s) 1 of Complaint
                                           ---~-------------------------
 0 was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                          Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                1

 D The defendant has been found not guilty on count(s)
                                                                         ---------------~~-~
 D Count(s) - - - - - - - - - - - - - - - - - - d i s m i s s e d on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~'TIME SERVED                             D _ _ _ _ _ _ _ _ _ _ days

 ISi   Assessment: $10 WAIVED ISl Fine: WAIVED
 ISl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
 D     Court recommends defendant be deported/removed with relative,                          charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Thursday, June 6, 2019
                                                                          Date of Imposition of Sentence



                                                                          ~.
                                                                          HONRABLlIBARRY M. KURREN
                                                                          UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                    3:19-mj-22301
